Burnett, J.
This case was decided at the last term, and the opinion of the Court was delivered by the late Chief Justice, in which I concurred. Since that opinion was delivered a petition was made for a re-hearing by the counsel of defendants, and the case of the Bear River Company v. The York Company, has been argued and submitted. Upon more full and mature consideration, I think the former opinion of the Court should receive some qualification. My views may be found in my opinion in the case of the Bear River Co. v. The York Co. The petition for a re-hearing should be denied.